Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2015

                                     No. 04-15-00234-CV

                   IN THE INTEREST OF J.F.B., ET AL., CHILDREN,

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 13-10-0610-CVW
                         Melissa Uram-Degerolami, Judge Presiding


                                       ORDER

         The Appellant Dorothy Bustos’ Motion to Extend Time to File Brief is hereby
GRANTED. Appellant’s brief will be due 20 days from the date the full appellate record is filed
in this court.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court